                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
IN RE RICHARD M. OSBORNE                           CASE NO. 17-17361
                  Debtor                           CHAPTER 11
                                                   JUDGE ARTHUR I. HARRIS

 RESPONSE TO DIANE OSBORNE’S MOTION FOR A MODIFICATION OF THE AGREED ORDER
FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 507(A)(1)
                                 [DOC. 375]
       Richard M. Osborne, Debtor in Possession (“Debtor”) responds to Diane Osborne’s

Motion For A Modification Of The Agreed Order For Allowance Of Administrative Expense

Claim Pursuant To 11 U.S.C. § 507(a)(1) [Doc. 401] (“Movant” and “Motion”) and requests that

the Court deny the Motion at this time or set a further hearing on the same.

1. Movant is the Debtors former wife, and the Debtor acknowledges that he owes the Movant

$10,000 per month for a domestic support obligation pursuant to a property settlement and

divorce decree.

2. However the Motion seeks relief from an agreed order entered on January 31, 2019 which

resolved this matter and another motion for relief from stay filed by Movant. Under that order

the Debtor had 90 days to sell the property before Ms. Osborne would be entitled to relief from

the automatic stay. The current Motion which is premised on the fact that she does not believe

that she will recover the necessary funds to pay her outstanding domestic support obligations is

therefore premature.

3. The Debtor and Ms. Osborne are further negotiating to have her assume the purchase of the

Williams Road property. This matter may be resolved as a part of that process.




                                             -1-

17-17361-aih      Doc 416    FILED 03/19/19        ENTERED 03/19/19 16:41:35         Page 1 of 3
         Therefore, the Debtor respectfully requests that this Court deny the Motion at this time,

or set a further hearing on the same in a mutually agreeable date.

                                                       Respectfully submitted,
                                                       /s/ Frederic P. Schwieg, Esq.
                                                       Frederic P. Schwieg, Esq. (0030418)
                                                       Attorney at Law
                                                       2705 Gibson Dr
                                                       Rocky River, OH 44116
                                                       (440) 499-4506
                                                       Fax: (440) 398-0490
                                                       fschwieg@schwieglaw.com
                                                       Attorney for Richard M. Osborne
                                          CERTIFICATE OF SERVICE

I hereby certify that a copy of this Response was electronically transmitted on or about the date filed via the Court’s
CM/ECF system to the following who are listed on the Court’s Electronic Mail Notice list or was served by U.S.
mail, postage prepaid, or certified mail on the persons below as indicated below.
Electronic Mail Notice List
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com



                                                       -2-

17-17361-aih         Doc 416       FILED 03/19/19            ENTERED 03/19/19 16:41:35                  Page 2 of 3
Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov
                                                              /s/ Frederic P. Schwieg
                                                              Frederic P. Schwieg




                                                        -3-

17-17361-aih         Doc 416        FILED 03/19/19            ENTERED 03/19/19 16:41:35       Page 3 of 3
